Trafficking in human beings (debate)
The next item is the report by Mrs Bauer and Mrs Hedh, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council on preventing and combating trafficking in human beings, and protecting victims, repealing Framework Decision 2002/629/JHA - C7-0087/2010 -.
co-rapporteur. - Madam President, first of all, I would like to express my gratitude to my co-rapporteur, Ms Hedh, the Council and the Commission and all those who were involved in this demanding work.
The current trafficking situation is worrying. The estimated volume is several hundreds of thousands of victims inside Europe, the second biggest crime-related business, with an estimated profit of USD 32 million. There are new trends in trafficking in human beings. We have more victims in forced labour. We have more victims coming from Member States and, in addition, we have more children among the victims. The estimated global share of child victims is between 40% and 50%. A recent report from the OSCE called on countries to change their perception of considering human trafficking as a marginal phenomenon and instead encourage them to recognise it as modern-day slavery on a massive scale.
Combating trafficking in human beings needs a holistic approach, although we only have a limited set of tools. Our task is to amend the legislation. The Lisbon Treaty gave us a new legal basis - Article 83. This gives us the means to establish a common approach with a view to creating a more dissuasive environment for traffickers and, at the same time, stronger protection for victims.
The proposal, which is a consolidated text agreed upon with the Council and the Commission, broadens the definition of trafficking, bearing in mind that the forms and trends are changing. The draft gives opportunities for higher penalties, defining a minimum for maximum penalties, encouraging seizing and confiscating the proceeds and assets resulting from trafficking. The proposal opens the issue of the victimisation of victims, entitling courts not to impose penalties on criminal activities of victims which are committed under duress.
Assistance and support should be provided for victims before, during and for an appropriate time after criminal proceedings, while assistance and support for victims is not made conditional on the victims' willingness to cooperate in criminal investigations, prosecutions and trials. The proposal contains a special provision to enhance the protection of children during the investigation and assistance.
The draft directive also has a provision on the European Anti-Trafficking Coordinator who, in the future, could contribute to a more comprehensive, more coherent and more coordinated anti-trafficking policy.
co-rapporteur. - (SV) In 2010, people are being bought and sold as slaves in Europe. This is happening despite the fact that slavery was prohibited more than 250 years ago. They are being forced into prostitution, forced labour or begging. They suddenly find themselves with an owner, who they absurdly enough often believe they are indebted to. Human trafficking is one of the most serious crimes in the world and, unfortunately, it is growing in extent all the time. It is a serious violation of the human rights which we in the EU defend fiercely and fight every day to uphold.
I would therefore like to begin by thanking Mrs Malmström for producing a legislative proposal on preventing and combating trafficking in human beings so quickly. I would also like to thank my fellow Member from the Committee on Women's Rights and Gender Equality, Mrs Bauer, for her excellent cooperation, and all of the shadow rapporteurs who have worked on the directive. Finally, a big thank you to all of the other members of staff, who have done a fantastic job.
Human trafficking is currently the fastest growing cross-border crime. According to the UN report 'Trafficking in persons' for 2009, human trafficking is the activity that provides the second-largest income for criminal networks after arms trafficking. It is absolutely clear that no country can solve the problem of human trafficking on its own. Trafficking in human beings is going on in all countries in Europe and the human traffickers move their victims across national borders every day.
We therefore need to work together, and our legislation in this area needs to be as harmonised as possible. Therefore, the proposal for an EU Anti-Trafficking Coordinator, who will review and coordinate the EU's work together with the national coordinators, is also a good one.
In order to tackle the problem of human trafficking, we need to have penalties that reflect the seriousness of the crime and that really hurt those who are making money out of trafficking in human beings. I think that we have made some progress with the proposals for penalties contained in the legislative proposal. It has also been proposed that the Member States should, in a legally certain manner, seize the human traffickers' assets gained from their crime.
However, it is not enough to punish the perpetrators. Protection for victims of human trafficking must also improve. Without protection for victims, we will never be able to prosecute the human traffickers. Victims must receive the help they need and it is important, above all, to create a safe environment that will enable them to choose to cooperate with the police.
A passage is also proposed concerning enhanced protection for children who are victims of human trafficking, and that is something that I am very pleased about. Since 79% of victims of human trafficking are women and because sexual exploitation is by far the most usual type of human trafficking, it is crucial to view the legislation from a gender perspective and for all measures that are proposed to be analysed from the point of view of gender.
Ultimately, if we are ever to get to grips with this problem, we must do something about the uneven distribution of power between men and women. Inequality between men and women is a contributory cause of the vulnerability that leads to human trafficking.
In order to really tackle the problem of human trafficking, all Member States must put a great deal of effort into preventive work. In principle, this is a matter of reducing the demand in our countries for services provided by victims of human trafficking. If we can reduce demand, then access to services will also reduce. This means that we must deal with those who make human trafficking profitable. We therefore proposed that it should be mandatory for all Member States to criminalise those who knowingly use the services of victims of human trafficking. Under current EU legislation, it is a punishable offence for employers to exploit victims of human trafficking. The same principle ought to apply to individuals who exploit victims.
Unfortunately, we did not succeed in getting this proposal accepted. Thus, the Member States will not be forced to criminalise these people, but they will have to report on the measures they have taken to tackle demand for services provided by victims of human trafficking.
However, we have put this issue on the agenda, and at EU level we received support for our proposal from the relevant committees in Parliament as well as from experts, the police and voluntary organisations. I think that, with the agreement that we are to vote on today, we have come a good way along the road. Let us now stand together to put a stop to the trafficking in human beings in Europe, which is a modern form of slavery.
We must not give up, because people's right to decide when it comes to their own life and their own bodies is a human right that cannot be bought and sold for money like shoelaces or bananas.
Member of the Commission. - Madam President, let me start by recalling that this is indeed an historic text we will adopt today - hopefully - in the vote in a few minutes.
This is the first EU criminal law instrument after the entry into force of the Lisbon Treaty. I think we can be satisfied with the agreement that we have today.
It is a balanced compromise between the institutions. I am aware, of course, that Parliament, as represented by the rapporteurs, and the Commission would have preferred some different phrasing in some paragraphs. Globally, however, this is a good result which is fully in line with the objectives of Parliament, of the Council and of the Commission, namely, to fight human trafficking, this horrible modern slavery, this horrible crime which is not worthy of Europe in 2010 and which is a grave violation of the fundamental rights of so many citizens.
I have met some of these victims: children, men and many women in the sexual slavery business. Their stories are, of course, horrible. Today, when this directive is adopted, we will have a better tool to help them. This is, indeed, a good Christmas present.
I would really like to thank Parliament, in particular, the two rapporteurs, Ms Bauer and Ms Hedh, the shadow rapporteurs and all the others who made it possible to reach an agreement.
There are several examples of the European Parliament helping to improve the directive. I would note the specific provision concerning the status and rights of unaccompanied minors who are victims of trafficking in Article 14. That was introduced at your request, and we agree that this made the directive better. There are other examples as well.
I would like to mention one point where I regret that the Commission proposal was not supported by the Council, although we had your support. However, it was not possible to reach an agreement in the Council regarding extraterritorial jurisdiction for offences committed abroad by habitual residents of the EU.
I still believe that a provision guaranteeing that all persons living with us in Europe who commit trafficking offences in other countries could be prosecuted in the EU would have added considerable value. However, it was not possible. The issue will be back again when we deal with the directive on child exploitation and child pornography. Extraterritorial jurisdiction for habitual residents will be even more important when we discuss the possibilities of bringing paedophile sex tourists who live in Europe to justice.
I believe that we should together continue, in talks with the Council, to insist that such a provision should be included in the directive. As I said, we have all done very good work together. Today, we have a very important tool to fight trafficking, protect victims, and make sure that we send the message that this is a very severe crime. It should be punished accordingly and it is now defined in the same way in all Member States. Again, thank you for your contribution.
Madam President, Commissioner, trafficking in human beings is a harsh reality in the EU.
Sexual exploitation is the main objective of the mafias that traffic human beings, followed by forced labour, domestic service, forced marriages, exploitation of children for begging, illegal adoption and the removal of organs, which are other scourges and aspects of the problem.
The new powers that Article 63 of the Treaty of Lisbon gives Parliament must be used in order to strengthen EU legislation in this field. This includes, among many other issues, calling for the classification of crimes that are still not covered by some European criminal legislation.
We need to strengthen our legislation to protect victims of trafficking from two perspectives: prevention and protection, and integration into society and the labour market. We need to establish specific measures to protect minors; to criminalise traffickers and middlemen; to establish measures to discourage demand and confiscate the proceeds of the crime; to establish the criminal responsibility of any legal persons that take part in any phase of trafficking; to step up employment inspection and penalties for the exploitation of employees and illegal hiring of irregular immigrants; to strengthen the role of the European Agency for the Management of Operational Cooperation at the External Borders and of the immigration liaison officers in detecting the channels used by traffickers and their modus operandi; and finally, strengthening the role of the joint investigation teams of the European Police Office (Europol) in combating the mafias.
I would like to conclude by adding that the figure of the EU Anti-Trafficking Coordinator could make a significant contribution to achieving the objectives that I have mentioned, although his powers and capacities must be clearly defined in order to prevent actions from being duplicated or interference with the functions entrusted to Europol.
Madam President, I would like to begin by applauding Mrs Bauer and Mrs Hedh for their comprehensive treatment of this extremely important issue.
Human trafficking is a reprehensible phenomenon in today's civilised society. It is the third most lucrative illicit trade in the world, after arms and drugs trafficking. This so-called modern form of slavery is a serious crime which violates fundamental human rights. The Treaty of Lisbon has enhanced the activity of the European Union in various areas of criminal law, including the fight against human trafficking. The European Parliament plays an important role here as joint lawmaker. Experience shows, however, that the current legal framework is not sufficiently effective and we must do even more to protect human rights. We must adopt preventive measures targeting human trafficking itself. The greatest attention must be paid to children and women, as the most vulnerable groups. We must do all we can to contribute to dignified living conditions for potential victims of this crime, who tend to be people living on the margins of society.
on behalf of the ALDE Group. - Madam President, despite increasing efforts to combat trafficking in human beings, this complicated problem continues to flourish and expand across Europe. This is the reason for intensified actions and adequate measures to protect individuals from the practice of trafficking for different purposes, to prosecute traffickers and to provide effective remedies for victims at national and EU level.
The current legal framework will effectively deal with complex transnational problems and will coordinate joint efforts at both national and EU level when addressing this profound human rights abuse and a particular form of violence against women. By means of this legal instrument, we make a joint commitment to ensure that women's rights across Europe are elevated to a priority level, taking into consideration that this wider phenomenon indisputably has a disproportionate impact on women and girls.
I would like to point out another important issue which I propose should be included in this piece of legislation. It relates to the socio-economic aspects of this widespread problem with European countries or regions where social and economic inequalities are the most important single cause of trafficking. Thanks to our joint efforts, we have achieved a positive outcome in the provision on the issue related to practices such as illegal adoption.
In conclusion, I would strongly highlight that the primary responsibility for combating trafficking rests with the Member States. They should take concrete actions to prevent and suppress trafficking and to protect the human rights of trafficked persons, and should play a greater role in addressing this significant problem.
Madam President, let me start by thanking Mrs Hedh and Mrs Bauer for their hard work as co-rapporteurs.
This directive concerns prosecution, prevention and protection in the area of human trafficking. The Group of the Greens/European Free Alliance would have liked to have seen somewhat more thorough work, in particular, as regards protecting the victims of human trafficking. I refer here particularly to the right of residence in a country after the victim has been trafficked and, perhaps, rescued. How do we ensure that victims really can build a new life?
Now, that question has not been sufficiently regulated by this directive. Here, we are merely talking about a form of temporary residence permit, after which you do not know whether or not you will be sent back to the place from which you have been trafficked. We are therefore pinning our hopes on the directive being recast, so that we can sort out some solution or another. We are hoping that that will enable us to start giving real help to the victims.
Another aspect that leads to heated debate in this House is the question of whether or not those who use the services of a trafficked individual should be penalised. However, the majority of the Group of the Greens/European Free Alliance remain of the opinion that penalising such people only serves to push the trafficked individual into deeper misery, because his or her activity then becomes totally illegal.
I am also pleased to see that, in this directive, Member States will retain freedom of choice on that score, but I would like to ask any Member State dealing with such issues the following: how should we then empower the victim?
Madam President, I consider the improved legal measures for the fight against human trafficking, together with the European Protection Order, to be extremely important, as they represent a further step towards protecting women and children in particular from violence. A large part of the text is devoted to the protection of child victims and to helping these victims, who are the most vulnerable section of the population. I am delighted that there has been a compromise with the Council, and that this text is sufficiently emphatic while making it possible to retain the key provisions of substantive criminal law. In my opinion, a European level legal measure criminalising clients who use the services of trafficked persons could be highly problematic. I would therefore like to express my thanks for this directive, which deserves our full support.
Madam President, first of all, I would like to thank the two rapporteurs. They have done a huge amount of work and, as a result, definite progress has been made. It could be said that the draft directive is extremely important for the hundreds of thousands of victims of human trafficking and it should put an end to their lawless status. It goes as far as to say that not only protection, but also prevention and, above all, compensation, should play a part.
It has a broad area of application relating to human trafficking. We believe this to be right, even though we, of course, have difficulty with the problem of begging - which I openly admit - and also in many respects with illegal migration.
It is right that references to gender are to be found throughout this directive and - what to me is the most important point - that the welfare of children is taken into account in the case of unaccompanied minors. I would also like to say from a German point of view that in this respect, we have a lot of ground to make up and I am very pleased that this aspect concerning the children plays a very important part in this draft directive.
Another point worthy of recognition is the fact that, when dealing with this problem, special account must be taken of pregnant women and people suffering from illness or disability. Preventive measures, such as the training of public officials and the introduction of coordinators in the Member States, constitute major steps in the right direction. If we vote in favour of this today, we deserve to be congratulated.
I also hope that this subject will be taken more seriously in the Member States, because in any case, they now have to present reports. Perhaps that will also go some way towards achieving this.
Madam President, ladies and gentlemen, according to estimates from international organisations and police forces, trafficking in human beings is now globally the second largest source of profit for organised crime, after drug trafficking. It is thought that around 30 million people are victims of organ trafficking, prostitution and forced labour.
This means that the fight against this enormous criminal phenomenon is, above all, a battle for the safety of our citizens against illegal immigration and against crime that generates crime. Faced with a problem of these proportions, Europe must rightly take drastic measures against those who exploit human beings in various ways.
The fight against this phenomenon requires cooperation between Member States and between police forces but, above all, certainty regarding the punishment for traffickers. It must also be remembered that many people are exploited because they do not have decent living conditions in their countries of origin: they live in poverty and in desperation and are ready to do anything - even leave their own country for the promise of a better life, which, alas, is never to be found.
As well as preventing crime and protecting the victims of trafficking, Europe must also make a greater and more deliberate effort to ensure that these people can find acceptable living conditions in their own countries. The basic principle of European political action must be to 'help them in their own homes', so that our efforts are directed not only at suppression, but also at prevention.
Madam President, human trafficking is, quite rightly, a pejorative term because it describes a disgusting practice. Human beings, disproportionately women, are treated as though they were commodities, even livestock, to be transported, used and often abused.
However, the term is used too narrowly. Very little legal economic migration is truly voluntary. Most people, other things remaining equal, would prefer to remain with their own people in their own countries. They migrate for economic enrichment or because economic forces have removed their means of maintaining their livelihoods.
Migration is the by-product of global capitalism that sees people not as human beings, but as factors of production that are expendable. Economic migration is as much a form of human trafficking as illicit migration organised by criminal networks. The human traffickers are the governments that quite deliberately unleash supposedly blind economic forces in the service of global capitalism. Economies should exist to serve the people. People do not exist to serve economic forces.
(IT) Madam President, Commissioner, ladies and gentlemen, the gender dimension of this proposal for a directive facilitates the instrument to defend the most vulnerable people. The fact that there are numerous references to the trafficking of human beings in the Treaty of Lisbon confirms the immediacy and the seriousness of the problem. Article 5(3) of the Charter of Fundamental Rights of the European Union bans the practice, recognising it as a form of slavery and forced labour.
The rapporteurs have extended the scope of the protection, with a particular focus on children and women, and on the vulnerable situations that make this form of slavery easier to carry out. The report is also correct in remarking that trafficking in human beings also hides illegal forms of adoption and forced marriages.
I feel I must point out the difficulties that border EU Member States have in fighting illegal immigration. Above all, Italy, my own country, has to deal on a daily basis with instances of trafficking that spill out onto our roads and our spaces. We need to communicate and therefore raise awareness so as to involve civil society. The report, as tabled, provides for the careful protection of victims, with the aim of eradicating the phenomenon. I should therefore like to show my support for this proposal, as tabled, and also congratulate the two rapporteurs.
(IT) Madam President, ladies and gentlemen, as shadow rapporteur, I should like to thank the rapporteurs and say that I think this directive is extraordinarily important because it is the first time that the European Union has taken legally binding action in the fight against the trafficking of human beings.
Fifty years after the United Nations convention, there are still hundreds of thousands of people in our civilised Europe - mainly women and children - who are reduced to slavery. For the first time, the EU is equipped with a single instrument to fight against the trafficking of human beings, whether for reasons of sexual or labour exploitation, including forced begging.
Our group had three priorities: to hit traffickers with uniform, more severe sanctions, including confiscating assets and using them to support the victims of trafficking; to ensure a high level of protection and social rehabilitation for victims, with free legal representation and immunity from prosecution for crimes committed in connection with being trafficked; and to promote the crucial role of the non-governmental organisations, both secular and religious, that work to support the victims.
However, I am hoping for a revision of the 2004 directive on the resident permit for victims. I would also underline that in the proposal, we provide for the safeguarding of children through strengthened measures and I support Commissioner Malmström's call for further measures against sex tourism and child pornography.
(DE) Madam President, Commissioner, as shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, I, too, would like to express my sincere thanks to the two rapporteurs. Thank you for your cooperation. I think we have put together a good document today. We can take a decision on something today that can really put paid to human trafficking. However, the challenge will be getting the Member States to put this directive into practice. It is crucial that the enforcement bodies, such as the police and the courts, are made aware of how to actually recognise and to prosecute this crime. This is vital, and it is also very important to raise public awareness - as Mrs Matera has already mentioned - so that people are aware of the fact that human trafficking is happening within the EU. It is not just happening somewhere else; theoretically, it could also be happening right outside my front door.
Another important point that, as Liberals from Germany in particular, we had difficulty with - although this has now been resolved in a positive manner by empowering the Member States - is the criminalisation of people who make use of this sort of service, because if someone is liable to prosecution, he can refuse to make a statement in a subsequent trial. If someone makes use of this right to refuse to give evidence - for example, a man who had been with a prostitute who had been endangered through human trafficking - information will be lost that could be used further to finally uncover this network of human traffickers. It is therefore a good thing that this rests with the Member States, and I would like to thank you very much for your cooperation.
(NL) Madam President, the basis of many of the current developments was laid down as far back as hundreds of years ago. I am thinking here of the Industrial Revolution, the advent of representative democracy and the abolition of slavery.
The current fight against human trafficking is a continuation of the struggle that William Wilberforce once began. Unfortunately, human trafficking is one of the worst covert problems in the European Union. It undermines the fundamental rights of our people and the foundations of our democracy. For that reason, I fully support the present report.
However, as I understand it, the proposed sentencing tariff for reoffenders will, unfortunately, remain low. The current proposal does not require that any particularly heavy penalties be imposed on human traffickers who have been arrested a number of times. That seems to me to be an unfortunate state of affairs. I am in favour of an approach where a trafficker who is arrested for a second or a third offence must receive a mandatory life sentence.
(PT) Madam President, it is important for everyone to join in the fight against trafficking in human beings, with a view to eradicating it. This kind of modern-day slavery is known to be highly lucrative for criminal organisations, which conduct it in a multitude of ways, from sexual exploitation and forced labour to the illegal trade in human organs, or even domestic work and other kinds of undeclared work.
These practices - which particularly involve women and, increasingly, children - therefore need to be fought effectively, by criminalising the perpetrators of such crimes and providing support for the victims to escape from their dependency on the criminal organisations. That is also why it is vital to combat the causes of this situation, by creating the conditions for lifting people out of poverty, promoting policies for the fair redistribution of wealth, ensuring access to essential public services, and promoting the creation of jobs with rights and pay levels that afford a decent living. That is also a way forward which it is essential to promote here in the European Union.
(EL) Madam President, Commissioner, it has been proven that the most effective way of combating trafficking in human beings is to set an example by imposing strict penalties on traffickers. I strongly recommend, as we tend here in Parliament to set targets and to say '20%' or '30%', that we recommend a standard European legislation which sets a minimum prison sentence for human traffickers of 10-15 years, which cannot be reduced or replaced by a fine. You will see how effective that will be. Standard EU legislation and a minimum term of imprisonment of 10-15 years. I think it will be the most effective measure we have ever taken. We cannot adopt measures here on climate change and environmental pollution without setting quantifiable targets for combating this crime.
(PT) Madam President, Commissioner, ladies and gentlemen, first of all, I must congratulate Mrs Bauer and Mrs Hedh on the excellent work they have done in this report. Trafficking in human beings is a disgrace to our society and requires a strong, concerted reaction from everyone.
The organised crime behind sexual exploitation, forced labour, the trade in the removal of human organs and other ignoble practices must be fought effectively, but primarily it must be prevented. What is at stake is the defence of human rights and the protection of the most vulnerable individuals, women and children in particular. Experience has shown that the legal framework in force is not effective enough and that the European Union has to work harder.
Closer cross-border cooperation is essential, including the effective sharing of information and good practice. This proposal rightly emphasises a victim-centred approach. Policies in this field should cover aspects linked to social affairs and social inclusion, such as the social rehabilitation of victims.
Madam President, this is no ordinary day for Parliament. We should be proud of the historic step that has been taken today, both on human trafficking and, indeed, on the European Protection Order. For the first time, criminal law and all the tools we have at our disposal after Lisbon have been brought into action on one of the most complex and horrific problems that we have to face collectively.
We are proud, in the S&D Group, of the work done by Anna Hedh and her co-rapporteur, Ms Bauer, and we are proud of the 'firsts' that are marked by this report. For the first time, the EU will define, in a binding legislative act, a high level of sanctions against trafficking. For the first time, there are strong guarantees concerning the protection of victims, special attention for child victims, the non-prosecution of victims who break the law due to their enslavement and the recognition of the role and support of NGOs in the process.
Finally, the complexity of this cause in relation to children and women - because we were moving into criminal law - should not have been a reason to stop a very good report. We are very proud in our group that this has happened across the House. It is a very proud day for the whole Parliament.
(DE) Madam President, Commissioner, with this directive, we are taking a huge step towards combating human trafficking in an efficient manner. The rapporteurs have achieved a good result in relation to minimum thresholds for sentences, jurisdiction, non-prosecution and statutory limitation - not all of this is perhaps quite what we would have liked to have seen, but it is nevertheless a very practicable solution. Anything else would also, to some extent, have disrupted national criminal law in the legal systems of the Member States. We need to be more restrained in this regard. I am also convinced that we would have done ourselves a disservice by making customers of prostitutes liable to prosecution, because this is not something we would have prosecuted otherwise.
However, I would like to come back to the general question of criminal law and criminal procedure in the Member States. This is a very sensitive area of national legislation, which has developed over hundreds of years. We should therefore tread very carefully where this is concerned. I am also mentioning this in view of the imminent European Investigation Order.
However, we have today established a good basis for cross-border cooperation in criminal matters. I am pleased that we have now taken this step.
(DA) Madam President, Commissioner, ladies and gentlemen, if we know that several hundred thousand people are sold as slaves each year to Western Europe, we have a duty to take action. I am therefore very pleased that an agreement has successfully been reached between the Council and Parliament on this new directive on preventing and combating trafficking in human beings. The new legislation is significantly stronger than the current legislation and it is a major victory in the fight to ensure better help and protection for victims. At the same time, the hunt for the unscrupulous people behind this will become even more targeted and efficient.
I am pleased that the directive emphasises the fact that the victims shall be protected from any form of prosecution or punishment. When someone has been forced to carry out criminal acts, it is the people behind this who must be punished, not the victims. The European Parliament also believes it is important that the help being offered to victims is always provided in a language and in a format that they can understand. Moreover, we must not forget that voluntary and non-profit-making organisations play a crucial role when it comes to both preventing and combating human trafficking. Today could be an important day for decency, as the European Parliament will hopefully vote in favour of this new legislation, which will provide a much needed helping hand to the victims and result in an intensive hunt for the people behind these crimes.
(SK) Madam President, the punishment of legal persons for crimes connected with human trafficking helps to intensify the fight against this modern form of slavery.
Of course, the punishment of a legal entity must not exclude the punishment of specific natural persons who have taken part in this activity in any way. Apart from the imposition of financial penalties, effective measures against legal entities include, in my opinion, exclusion from the right to public grants or assistance, suspension of commercial activities and, above all, court decisions on the closing down of said entity. Member States must ensure the adoption of legal measures so that national bodies can decide not to pursue or impose punishments on the victims of human trafficking, and so that they can continue with investigations even when victims withdraw their statements. Last but not least, I would like to point out that the victims of these appalling crimes often continue to be victimised, and find themselves in very precarious circumstances, which is the reason for special protection and support. Special attention must also be paid to underage victims, for whom it is necessary to find even more comprehensive and lasting solutions.
(CS) Madam President, all of the reports discussed this morning have one thing in common - the protection of fundamental human rights in the European Union and a common European process in this area. It is almost beyond belief that in the EU in the 21st century, several hundred thousand people a year fall victim to human trafficking, most of them women and children. It is a sad fact that in the current era, this problem is highly topical, and the statistics unfortunately do not indicate that it is in decline. Quite the reverse. The perpetrators of this serious crime earn astronomical profits from human trafficking, estimated at up to USD 32 billion annually. The protection of human rights and human dignity must be a clear priority in our work, and a common approach by the Member States is essential. I therefore fully support the proposal for a directive, which will introduce further instruments for combating this type of crime, and more effective protection for the victims, compared to existing legal measures, and which will attempt to achieve a more coordinated approach at EU level.
(IT) Madam President, ladies and gentlemen, I am very pleased that, in the final version of the report, involvement in criminal organisations for offences relating to the trafficking of human beings is an aggravating factor that doubles the minimum penalties from five to ten years in prison. In addition, Article 6a makes explicit reference to the seizure and confiscation of instrumentalities and proceeds from this kind of offence.
This approach - which I believe is absolutely right and I hope may also be carried over to other legislation - looks the facts in the face and recognises that the trafficking of people for various forms of exploitation, such as, for example, prostitution, criminal activities and organ trafficking, is carried out by international criminal organisations.
I am also pleased with the provisions of Article 7, which directs Member States not to prosecute people for their involvement in criminal activities that they have been compelled to commit as victims of trafficking. Often, in fact, those who suffer the violence of trafficking not only suffer injuries, but also the insult of being incriminated for doing what they were compelled to do, prostitution being a typical example. Therefore, I support the report and I should like to thank the two rapporteurs.
(FR) Madam President, one cannot but endorse the draft directive by the two rapporteurs, which should be extended to all Member States for a stronger and firm jurisdiction in order to prosecute and severely punish the perpetrators of the crime that is human trafficking, and also to protect, help and rehabilitate victims, who are overwhelmingly women and children.
However, to be more effective and credible in this fight, Europe, as the heir to the history of the European States, should recognise the slave trade and slavery as crimes against humanity, as some Member States have done, and I want to mention France in particular.
(IT) Madam President, the plague of trafficking in human beings is a phenomenon that has taken on particularly worrying dimensions. Whereas originally, it essentially involved women and children being recruited for prostitution, now the victims are people of all ages and both sexes, who are placed into a cycle of exploitation that is not necessarily sexual but also economic. Organised crime networks take advantage of social vulnerability, family difficulties, domestic violence and disabilities to favour immigration, exploiting the people involved through the use of force, abuse and threats.
We are in favour of the proposed directive. We need to increase the penalties for traffickers of human beings, confiscating their assets. In addition, there should be a concerted effort by all Member States to strengthen policies preventing trafficking in human beings and training people to identify victims or potential victims.
Madam President, this report was certainly a major step along the road to fighting trafficking in human beings in general and trafficking in women in particular. The next major step should be to explore the crystal clear relationship and connection between trafficking in women and prostitution.
On the one hand, we rightly talk about trafficking in women as a brutal, terrible crime that we should fight. On the other hand, we talk about prostitution as 'sex work', as a service. We talk about pimps and brothel-keepers as entrepreneurs, and we normalise prostitution.
What I want to say is that the client who goes to a brothel, or the client who asks for the services of a prostitute, has basically no way of knowing whether she is a 'normal' prostitute - if that even exists since it is another matter whether there is ever consent to prostitution - or a trafficked woman.
There is therefore no way of really attacking trafficking without attacking the sex industry.
Member of the Commission. - Madam President, thank you for this important debate. I would like to inform you that today, the Commission will appoint an Anti-Trafficking Coordinator, who will take office in the next month. That person will improve coordination and coherence between the EU institutions and agencies and the Member States, will help ensure that best practices are shared in the different Member States, develop existing and forthcoming policies and be a contact for third countries. This is very important. By bringing together prevention, law enforcement and victim prevention, this person can ensure that appropriate methods to combat trafficking are used and mobilised appropriately. I will ask the Anti-Trafficking Coordinator to liaise closely with the European Parliament and to keep you informed on these developments.
The criminalisation issue merits a debate in itself, but it is stated in Article 19 of the directive that the Commission will, in some years, submit a report to the European Parliament and the Council 'assessing the impact of existing national law criminalising the users of services which are the objects of exploitation of trafficking in human beings on the prevention of trafficking in human beings, accompanied, if necessary, by adequate proposals'. We will surely come back to this issue and I do not rule out our having further proposals on this.
Having said all this, I think we can be proud of this directive today. It is a very important tool for fighting trafficking and protecting the victims. It has given us an important tool, it has shown the world our commitment to fighting modern slavery and it will strengthen our efforts.
I would like to pass on my sincere thanks to the two co-rapporteurs, Ms Bauer and Ms Hedh. Today's debate has shown how important your work has been, because you have the support of all the groups. I would like to congratulate you on that.
Madam President, I would especially like to thank Mrs Malmström for calling the report an historic text. This statement is probably accurate, as it is the first time that we are adopting a criminal law based on the Treaty of Lisbon, but I should also hope that this is a great step forward in ensuring that not a single perpetrator, not a single perpetrator of human trafficking, can remain unpunished. What was especially reassuring to see in the debate that took place here was the presence of a political will. I myself have frightfully often seen, and have sometimes myself shared the view, that there is a lack of political will to make any serious progress in this area. What I have heard today was the opposite of that, and I would like to thank my fellow Members for exhibiting this political will to take a tremendous step forward in relation to human trafficking.
We have received two motions for amendment from the EFD, and I would like to ask my fellow Members not to support them, as they intend to reduce the penalty to a minimum. I would also like to thank Mrs Tzavela for requesting the very opposite, that we make the penalty even stricter. I am convinced that this is an important step, but today's step must be followed by an array of subsequent steps. We have much work to do in combating demand. We can certainly not solve all the problems related to supply, but there is much we could do about demand, and I have a feeling that in this area, the time is not yet ripe, that here, the political will is perhaps insufficient for taking a step forward. I am convinced that the scope of the law will sooner or later need to be extended to third-country perpetrators residing in the EU with a residence permit, as I am also convinced that we will need to review the directive on temporary residence permits to ensure legislative consistency in this area. Thank you very much for your support.
Madam President, I would like to offer my thanks for all of the excellent contributions and the support that we have received in the Chamber for this legislation to prevent human trafficking. I now hope that, in the future, we may even improve on this legislation and tighten our common EU rules against human trafficking.
However, we must not forget to go on working continually on what are the real reasons for, and root of, all trafficking in human beings, namely poverty, social exclusion and demand. We must apply our energies to these problems, above all, so that we can tackle the problem of human trafficking.
As I said earlier, we must not give up. People's right to decide when it comes to their own life and their own bodies is a human right that cannot be bought and sold for money like any old commodity. The fight against human trafficking in Europe and the rest of the world will continue. Thank you for all your support.
The debate is closed.
The vote will take place today, in a few minutes.
Written statements (Rule 149)
Trafficking in human beings - in the various forms that this can take, including sexual exploitation, illegal trading in human organs, forced labour or illegal adoptions - represents a serious violation of the human rights set out in the European Union's Charter of Fundamental Rights.
The extent of this problem is striking, and experience has shown that the European Union's current legal framework on the issue is not effective enough. Cooperation between Parliament, the Commission and the Council therefore plays a strategic role in developing a European policy to address this problem effectively.
The Treaty of Lisbon strengthened the powers of the European Union regarding judicial and police cooperation between Member States in criminal matters. However, I believe that the penalties for traffickers in human beings still need to be increased and that the assistance given to victims of violence needs to be developed yet further.
I agree that, in order to discourage demand, it would be a good idea for the European Union and the Member States to make a greater commitment to awareness-raising campaigns in the countries of origin, transit and destination of trafficking. Lastly, I support the appointment of a European Anti-Trafficking Coordinator to manage the European Union's work and policies in this specific sector.
I would like to congratulate both rapporteurs for the work they have done, because this historic directive is a very important step in combating the scale of trafficking in human beings, by laying down clear levels of penalties and sanctions. Although numerous EU and national laws have already been adopted and multiannual political commitments have been made in this area, it is calculated that several hundred thousand people are trafficked each year within the EU and beyond its borders. This demonstrates that combating trafficking in human beings, in particular, women and children, remains a huge problem and one of the worst violations of human rights. I would like to emphasise that considering the fact that children are more vulnerable and that they face a greater risk of becoming victims of trafficking in human beings, particular attention should be paid to this group of victims. Given that trafficking in human beings is a modern form of slavery and an extremely profitable business for organised crime, more attention must be paid to preventive efforts, the protection of victims and social issues. Furthermore, a hostile environment must be created for human traffickers. The level of penalties and sanctions for people who profit from trafficking in human beings should reflect the gravity of the offence committed and act as an effective deterrent to such activities. In addition to penalties, the Member States should include such sanctions as the seizure of assets and take the necessary measures to seize and confiscate instrumentalities and proceeds from the offences, because then these offences would not be economically viable.
in writing. - Today's vote on human trafficking comes at a crucial juncture in the ongoing fight against this form of modern-day slavery. As Irish director Ciarán O'Connor outlined last year in his film 'Trafficked', which documented the ongoing impact of trafficking in Ireland, it is a crime which is becoming more advanced and more ruthless as authorities fight harder to drive it away. Measures such as this are crucial in order to give authorities the tools and common purpose they need to tackle this Europe-wide problem. At a national level, legislatures need to come down hard on those convicted, and resources must be given to police forces so that it is not for lack of finance or manpower that trafficking is allowed to continue. However, this is a crime without borders, and as such, it is European legislation as much as national laws that will truly put an end to slavery in Europe.
The European Union's action on trafficking in human beings cannot be limited to denouncing it, but recognises the need for precise, ex-post actions to ensure that those responsible for such a barbaric practice do not go unpunished.
These actions include the harmonisation of penalties, as well as the coordination of the interventions provided for by the EU with those already implemented by other international organisations, such as the United Nations. The ex-post actions must be combined with preventive actions, which are just as important. Above all, there must be close cooperation between judicial and financial police authorities to ensure that the economic systems that revolve around these criminal activities are blocked at source and all ramifications cut off.
Furthermore, it is increasingly important to have accurate and reliable databases that distinguish between the various specificities and provide a starting point for a variety of interventions that contribute to hitting each individual case right at its core. Through this proposal for a directive, the European Union is aiming to attack the entire supply chain of an inhumane trade that tramples on its principles and founding values.
in writing. - The phenomenon of organised crime is something that the European Union needs to tackle head on. We need to be seen as proactive rather than reactive to situations of human trafficking. It is important that we research new emerging ways of human trafficking, in order to intercept and pre-empt emerging human trafficking routes. As a member of the S&D Group, I would like to emphasise that one of our key objectives is to fight cross-border crime. I therefore voted in favour of this legislative initiative. As legislators of the European Union, we must ensure respect for the right to human dignity, the right to integrity, prohibition of torture and inhuman or degrading treatment or punishment and the prohibition of slavery and forced labour. We cannot allow the trafficking and subsequent auctioning of children to continue. Traffickers are also using Internet recruitment. This is very alarming as many children have access to the Internet.
in writing. - Trafficking in human beings is a crime against human dignity that ruins the lives of many children and women throughout the world. The current proposal is a breakthrough because it puts victims first and tackles the problem in a complex, cross-border manner. These new measures will facilitate the reconnaissance and prosecution of trafficking cases and will encourage victims to cooperate with the authorities. This will be binding legislation, subject to state enforcement. This type of regulation is the only one that can make a difference for all vulnerable people who might fall prey to trafficking. I also call on Member States to follow the proposal in this text and punish those who knowingly accept the services of a victim of trafficking. Fighting demand is key to fighting the roots of trafficking. This report is an excellent proposal, morally and professionally, and I congratulate my distinguished colleagues, Bauer and Hedh, for this. I am particularly happy that the Council and FEMM and LIBE Committees managed to create a text that is backed by all relevant institutions in the EU. I hope that it will soon be formally adopted and transposed into national law. The victims are eager to see it.
The directive relating to human trafficking is an important step forward, because human trafficking is a reality, even in Europe. What is most important is to prevent human trafficking by addressing the problems of poverty and inequality and by making people more aware of the issue.
It is vitally important to recognise the existence of human trafficking and to help its victims. Victims can be women or men, children or adults. An employee on a construction site could be a victim of human trafficking. The situation surrounding a Roma beggar may match the human trafficking criteria if it is organised and based on compulsion.
Unfortunately, often human trafficking is linked to sexualised practices: women and girls end up as prostitutes or they are forced into it. It is important that the victims of human trafficking are given the chance of protection and legal advice.
in writing. - As a result of the harmful tendencies affecting Roma communities - such as low levels of education, deep poverty, marginalisation and discrimination - Roma women and children are extremely vulnerable to trafficking. This modern-day slavery is deeply rooted in poverty and exclusion and, therefore, the elimination of the unacceptable living conditions that many Roma face must be a major strategic objective. Furthermore, the EU and the authorities of the Member States must take much more vigorous action to combat this phenomenon, particularly regarding the eradication of organised crime and the protection of groups at risk, namely women and minors of minority origin.
This initiative aims to adopt a broader concept of what should be considered trafficking and I believe that exploitation for begging, including the use of a trafficked-dependent person for begging, regardless of his or her relationship with the perpetrators, must fall within this scope. Penalties should be more severe when the offence is committed against persons vulnerable on grounds of age, gender, pregnancy, health conditions, or disability, and must pay due account of cases where the victim has been subjected to torture, the forced administration of drugs or medication, rape or other serious forms of psychological, physical and sexual violence.
Every year in Europe, hundreds of thousands of people are sold as if they were objects and, fortunately, today we feel an ever-increasing need to protect the victims of trafficking in human beings from the use of false documents, from prostitution and from immigration.
When we speak about trafficking in human beings, we must think about not only sexual exploitation, forced labour and illegal adoptions, but also the problem of trafficking in organs, which is becoming an increasingly widespread crime. The European legal structure is not effective enough and the European Union and Member States must do more. We need an established structure for coordination between the institutions and the agencies of the EU, as well as those of the Member States and international partners.
In today's debate, I should like to touch on the problem of child trafficking. We should make every effort to develop and improve the legal and institutional systems and childcare systems in all Member States. The scope of activities covered by the term human trafficking should be revised and extended. This is the only way we will be able to prevent problems such as: 1) commercial adoption, or, in other words, private adoption involving the relinquishment of rights to the child before the family courts, most frequently for payment; 2) pregnant women leaving the country and returning with no child; 3) the disappearance of children whose parents have died in countries affected by armed conflicts.
Given that a good many crimes are now committed via the Internet, it is worth appointing special interdisciplinary teams specialised in fighting this type of crime. They would deal not only with the surveillance of criminal milieu, but also the collection of evidence by means of monitoring the financial situations of individuals involved in trafficking children. We should train public officials and make them more aware of the situation of children in families from which children may be trafficked. This applies particularly to services working with families receiving state assistance due to difficult material circumstances. The only way we will have any chance of eliminating or at least limiting human trafficking and, in particular, child trafficking, is by means of multilateral and harmonised measures, taken at the level of the 27 Member States.
(The sitting was suspended for a few minutes)